DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan et al. (U.S. 2017/0345079) in view of Garcia et al. (U.S. 2018/0074931).
With regard to claim 1, Rangan teaches a method of automating processing of payment documents (Fig. 12; [0015] Fig. 12 illustrates transmission of information regarding the user’s intended purchases; [0029] the IOIT UI enables the users to execute different actions with the product information such as making purchases; [0030]), the method comprising: 
 	receiving, from a first supplier ([0040] A user profiler 118 executed by the IOIT server 110 manages the user data 146 collected by the IOIT platform 100. Whenever a user signs up to access IOIT platform services, the information supplied by the user is stored under the user profile 160 by the user profiler 118), a first document for a first transaction ([0035] purchase transaction information and stores the event information in corresponding storages. The information from the events processor may be used in real-time brand analysis and for developing training data for AI (Artificial Intelligence) modules that carry out analysis of user and products information; [0041] While one user device 104 is used for receiving input regarding the intended purchases for the user profile 160 on the IOIT UI 150, another user device 102 may be used at a brick-and-mortar store to complete the purchase transactions on the same user profile 160 by accessing the IOIT UI 150 via the user device 102; [0073]);
 	automatically extracting a first data set from the first document ([0028] The information can be received by the IOIT server automatically from the smart appliances that are communicatively coupled with the IOIT platform. In one example, the information can include a push notification from a smart appliance regarding the need for replenishing a product contained in the smart appliance that will soon be exhausted; [0029] Whenever the sensors of the smart appliance or the smart container detect that the product therein is about to be exhausted, a push notification can be sent to the IOIT sever so that the product is automatically added to the user's shopping list), the first data set including at least a first data value held by a first field (Fig. 17; [0079] FIG. 17 is a schematic diagram that shows the details displayed in a user profile 160 of the IOIT platform 100. The user profile 160 may provide different views based on the user device employed for logging into the IOIT server 110. The user profile 160 includes the shopping list 170 that is dynamically put together based on the scan data received from the user, push notifications received from the smart appliances 142, 144 and projected dates for replenishment of staple products routinely purchased by the user as determined by the product monitor 128); 
 	automatically assessing, via a machine learning bot ([0029] The IOIT UI enables the users to execute different actions with the product information such as but not limited to, making purchases or enquiries, providing feedback, discussing with other users or chat bots and the like; [0069] applying machine learning to use data; [0077] A user may chat either with other people masked in their avatars or with conversation bots), a validity of the first data value by reference to a synonym database including a plurality of records ([0036] a plurality of user devices 102, 104 connected to an IOIT server 110 via the internet 108. The IOIT server 110 is communicatively coupled to plurality of smart appliances 142, 144 via a network such as the internet 108; [0056]), each record including one data field (Fig. 17; [0079] FIG. 17 is a schematic diagram that shows the details displayed in a user profile 160 of the IOIT platform 100. The user profile 160 may provide different views based on the user device employed for logging into the IOIT server 110. The user profile 160 includes the shopping list 170 that is dynamically put together based on the scan data received from the user, push notifications received from the smart appliances 142, 144 and projected dates for replenishment of staple products routinely purchased by the user as determined by the product monitor 128) and one or more data values that are approved for entry under the one data field (Fig. 17; [0079] FIG. 17 is a schematic diagram that shows the details displayed in a user profile 160 of the IOIT platform 100. The user profile 160 may provide different views based on the user device employed for logging into the IOIT server 110. The user profile 160 includes the shopping list 170 that is dynamically put together based on the scan data received from the user, push notifications received from the smart appliances 142, 144 and projected dates for replenishment of staple products routinely purchased by the user as determined by the product monitor 128); 
 	automatically determining that the first data value is valid for the first data field ([0028] The information can be received by the IOIT server automatically from the smart appliances that are communicatively coupled with the IOIT platform. In one example, the information can include a push notification from a smart appliance regarding the need for replenishing a product contained in the smart appliance that will soon be exhausted; [0029] Whenever the sensors of the smart appliance or the smart container detect that the product therein is about to be exhausted, a push notification can be sent to the IOIT sever so that the product is automatically added to the user's shopping list); and 
 	storing the validated first data value as part of a supplier record for the first supplier ([0037] a user profile 160 may include identification information of the user, device IDs of the user devices 102, 104, and the smart appliances 142, 144, location information, user preferences, demographic information and the like which are obtained from the users and stored in the user data 146; [0052] the information regarding the various events are saved to the storage 286 for use in real-time; [0087] data storage 2310). However, Rangan does not particularly teach: 
- 	RPA bot
Garcia teaches an automation identification diagnostic tool that records and analyzes actions [abstract]. Garcia also teaches a Robot Process Automation (RPA) tool for automating a process where the RPA tool has been selected by the AIDT based on an analysis by the AIDT of past performance of the selected RPA tool in automating the process ([0025]; [0034]-[0036] Robot Process Automation (RPA) tool to implement the automation) as well as a cognitive bot utilized to capture a portion of the desktop screen [0027]. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the smart appliance system as taught by Rangan, to have included the RPA bot taught by Garcia, to have achieved a system and method of automating processing of payment documents.

With regard to claim 2, the limitations are addressed above. However, Rangan does not particularly teach: 
- 	transmitting the validated first data value to an external enterprise resource planning (ERP) system associated with the first supplier
Garcia teaches an automation identification diagnostic tool that records and analyzes actions [abstract]. Garcia also teaches transmitting the validated first data value to an external enterprise resource planning (ERP) system associated with the first supplier ([0038] The data stored on the database library 120 may include a list of enterprise process steps recorded by a desktop recorder, such as the desktop recorder described in FIG. 3. In addition, the database library 120 may store enterprise process descriptions that describe a known list of actions that are included for known enterprise processes. For example, the database library 120 may identify a first enterprise process (e.g., human resources process for updating employee paid time off calculation) and describe each known step included to accomplish the first enterprise process). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the smart appliance system as taught by Rangan, to have included the external enterprise resource planning (ERP) system taught by Garcia, to have achieved a system and method of automating processing of payment documents.

With regard to claim 3, the limitations are addressed above and Rangan teaches wherein the first document further includes a plurality of data sets ([0028] The information can be received by the IOIT server automatically from the smart appliances that are communicatively coupled with the IOIT platform. In one example, the information can include a push notification from a smart appliance regarding the need for replenishing a product contained in the smart appliance that will soon be exhausted; [0029] Whenever the sensors of the smart appliance or the smart container detect that the product therein is about to be exhausted, a push notification can be sent to the IOIT sever so that the product is automatically added to the user's shopping list), and the method further comprises mapping each data value of each of the data sets to a corresponding data field detected in the received first document and storing the mapped data (Fig. 22a; [0038] The IOIT server 110 in turn accesses a mapping of the scanned code to a respective product ID from the products data 162. The product ID which may include a generic identification or a brand name of a product, depending on the scanned code, can be automatically added to the shopping list 170). 

With regard to claim 4, the limitations are addressed above and Rangan teaches further comprising: 
 	validating each of the mapped data values (Fig. 22a; [0025] FIGS. 22a and 22b respectively show a pie chart and a line graph mapping the sentiments expressed in user comments or feedback); and 
 	automatically transmitting the mapped data values to an external municipal computing system ([0088] The network interface 2304 connects the computer system 2300 to internal systems for example, via a LAN. Also, the network interface 2304 may connect the computer system 2300 to the Internet. For example, the computer system 2300 may connect to web browsers and other external applications and systems via the network interface 2304).

With regard to claim 5, the limitations are addressed above and Rangan teaches further comprising displaying, via a visualization dashboard, information including the validated first data value (Fig. 17; [0079] FIG. 17 is a schematic diagram that shows the details displayed in a user profile 160 of the IOIT platform 100. The user profile 160 may provide different views based on the user device employed for logging into the IOIT server 110. The user profile 160 includes the shopping list 170 that is dynamically put together based on the scan data received from the user, push notifications received from the smart appliances 142, 144 and projected dates for replenishment of staple products routinely purchased by the user as determined by the product monitor 128).

With regard to claim 6, the limitations are addressed above and Rangan teaches further comprising: 
 	automatically extracting a second data set from the first document, the second data set including a second data value held by a second field (Fig. 16;
[0045] IOIT platform 100 routinely for shopping needs, providing feedback regarding one or more of products, retailers, brands and the like, answering other users' queries, and using chat groups or voice/video sessions such as SKYPE sessions for gathering information. Greater user interaction therefore results in more points being added to the user account. In return for the interactions, the user may be rewarded with discounts, special offers, coupons, recognition of the user among the user communities and the like; [0067] At 904, an internet search is conducted with the one or more keywords obtained from the input at 902. At 906, a search of the user groups or communities on the IOIT platform 100 is also conducted);
 	automatically assessing, via a machine learning bot ([0029] The IOIT UI enables the users to execute different actions with the product information such as but not limited to, making purchases or enquiries, providing feedback, discussing with other users or chat bots and the like; [0069] applying machine learning to use data; [0077] A user may chat either with other people masked in their avatars or with conversation bots), a validity of the second data value by reference to the synonym database ([0036] a plurality of user devices 102, 104 connected to an IOIT server 110 via the internet 108. The IOIT server 110 is communicatively coupled to plurality of smart appliances 142, 144 via a network such as the internet 108; [0056]); 
 	automatically determining that the second data value is an invalid entry for the second data field ([0064] If it is determined at 704 via a matching product ID or relevant keyword, that the product already exists in the user profile 160, the product is marked as requiring replenishing at 706 by adding it as an intended purchase to the shopping list 170. In addition, the number of days until the product is completely exhausted may be calculated and displayed to the user on the IOIT UI 150 at 708. If it is determined at 704 that the product does not exist in the user profile 160, the product is added to the user profile at 710 and the IOIT server 110 initiates a monitoring procedure for the product at 712); and 
 	automatically generating, for review by an operator, a message indicating the second data value is invalid ([0064] In addition, the number of days until the product is completely exhausted may be calculated and displayed to the user on the IOIT UI 150 at 708. If it is determined at 704 that the product does not exist in the user profile 160, the product is added to the user profile at 710 and the IOIT server 110 initiates a monitoring procedure for the product at 712. The initiation of a monitoring procedure may involve setting an initial replenishment date and determining a period for replenishment as described herein).  However, Rangan does not particularly teach: 
- 	RPA bot
Garcia teaches an automation identification diagnostic tool that records and analyzes actions [abstract]. Garcia also teaches a Robot Process Automation (RPA) tool for automating a process where the RPA tool has been selected by the AIDT based on an analysis by the AIDT of past performance of the selected RPA tool in automating the process ([0025]; [0034]-[0036] Robot Process Automation (RPA) tool to implement the automation) as well as a cognitive bot utilized to capture a portion of the desktop screen [0027]. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the smart appliance system as taught by Rangan, to have included the RPA bot taught by Garcia, to have achieved a system and method of automating processing of payment documents.

With regard to claim 7, the limitations are addressed above and Rangan teaches further comprising: 
 	receiving, from the operator, an input validating the second data value for the second data field ([0064] In addition, the number of days until the product is completely exhausted may be calculated and displayed to the user on the IOIT UI 150 at 708. If it is determined at 704 that the product does not exist in the user profile 160, the product is added to the user profile at 710 and the IOIT server 110 initiates a monitoring procedure for the product at 712. The initiation of a monitoring procedure may involve setting an initial replenishment date and determining a period for replenishment as described herein); 
 	automatically updating, at a first time, the synonym database to include the second data value as an approved entry for the second data field ([0036] a plurality of user devices 102, 104 connected to an IOIT server 110 via the internet 108. The IOIT server 110 is communicatively coupled to plurality of smart appliances 142, 144 via a network such as the internet 108; [0056]). 

With regard to claim 8, the limitations are addressed above and Rangan teaches further comprising: 
 	receiving, from a second supplier, a second document ([0040] A user profiler 118 executed by the IOIT server 110 manages the user data 146 collected by the IOIT platform 100. Whenever a user signs up to access IOIT platform services, the information supplied by the user is stored under the user profile 160 by the user profiler 118); 
 	automatically extracting a third data set from the second document ([0028] The information can be received by the IOIT server automatically from the smart appliances that are communicatively coupled with the IOIT platform. In one example, the information can include a push notification from a smart appliance regarding the need for replenishing a product contained in the smart appliance that will soon be exhausted; [0029] Whenever the sensors of the smart appliance or the smart container detect that the product therein is about to be exhausted, a push notification can be sent to the IOIT sever so that the product is automatically added to the user's shopping list), the third data set including a third data value held by a third field (Fig. 17; [0079] FIG. 17 is a schematic diagram that shows the details displayed in a user profile 160 of the IOIT platform 100. The user profile 160 may provide different views based on the user device employed for logging into the IOIT server 110. The user profile 160 includes the shopping list 170 that is dynamically put together based on the scan data received from the user, push notifications received from the smart appliances 142, 144 and projected dates for replenishment of staple products routinely purchased by the user as determined by the product monitor 128), wherein the third data value is the same as the second data value and the third field is the same as the second field ([0041] While one user device 104 is used for receiving input regarding the intended purchases for the user profile 160 on the IOIT UI 150, another user device 102 may be used at a brick-and-mortar store to complete the purchase transactions on the same user profile 160 by accessing the IOIT UI 150 via the user device 102); 
 	automatically assessing, via a machine learning bot ([0029] The IOIT UI enables the users to execute different actions with the product information such as but not limited to, making purchases or enquiries, providing feedback, discussing with other users or chat bots and the like; [0069] applying machine learning to use data; [0077] A user may chat either with other people masked in their avatars or with conversation bots), a validity of the third data value by reference to the synonym database ([0036] a plurality of user devices 102, 104 connected to an IOIT server 110 via the internet 108. The IOIT server 110 is communicatively coupled to plurality of smart appliances 142, 144 via a network such as the internet 108; [0056]), at a second time after the first time ([0079] The user profile 160 may provide different views based on the user device employed for logging into the IOIT server 110. The user profile 160 includes the shopping list 170 that is dynamically put together based on the scan data received from the user, push notifications received from the smart appliances 142, 144 and projected dates for replenishment of staple products routinely purchased by the user as determined by the product monitor 128; and 
 	automatically determining that the third data value is a valid entry for the third data field based on the inclusion of the second data value in the synonym database ([0028] The information can be received by the IOIT server automatically from the smart appliances that are communicatively coupled with the IOIT platform. In one example, the information can include a push notification from a smart appliance regarding the need for replenishing a product contained in the smart appliance that will soon be exhausted; [0029] Whenever the sensors of the smart appliance or the smart container detect that the product therein is about to be exhausted, a push notification can be sent to the IOIT sever so that the product is automatically added to the user's shopping list). However, Rangan does not particularly teach: 
- 	RPA bot
Garcia teaches an automation identification diagnostic tool that records and analyzes actions [abstract]. Garcia also teaches a Robot Process Automation (RPA) tool for automating a process where the RPA tool has been selected by the AIDT based on an analysis by the AIDT of past performance of the selected RPA tool in automating the process ([0025]; [0034]-[0036] Robot Process Automation(RPA) tool to implement the automation) as well as a cognitive bot utilized to capture a portion of the desktop screen [0027]. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the smart appliance system as taught by Rangan, to have included the RPA bot taught by Garcia, to have achieved a system and method of automating processing of payment documents.

With regard to claim 9, the limitations are addressed above and Rangan teaches wherein each record of the synonym database is mapped to a specific document type ([0036] a plurality of user devices 102, 104 connected to an IOIT server 110 via the internet 108. The IOIT server 110 is communicatively coupled to plurality of smart appliances 142, 144 via a network such as the internet 108; [0056]).

With regard to claim 10, the limitations are addressed above and Rangan teaches further comprising automatically determining that the first document is of a first document type based on the first data set ([0035] purchase transaction information and stores the event information in corresponding storages. The information from the events processor may be used in real-time brand analysis and for developing training data for AI (Artificial Intelligence) modules that carry out analysis of user and products information; [0041] While one user device 104 is used for receiving input regarding the intended purchases for the user profile 160 on the IOIT UI 150, another user device 102 may be used at a brick-and-mortar store to complete the purchase transactions on the same user profile 160 by accessing the IOIT UI 150 via the user device 102; [0073]), and wherein the first data value is valid for the first data field only for the first document type ([0028] The information can be received by the IOIT server automatically from the smart appliances that are communicatively coupled with the IOIT platform. In one example, the information can include a push notification from a smart appliance regarding the need for replenishing a product contained in the smart appliance that will soon be exhausted; [0029] Whenever the sensors of the smart appliance or the smart container detect that the product therein is about to be exhausted, a push notification can be sent to the IOIT sever so that the product is automatically added to the user's shopping list). 

With regard to claim 11, the system claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 12, the system claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 13, the system claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 14, the system claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 15, the system claim corresponds to the method claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 16, the system claim corresponds to the method claim 6, respectively, and therefore is rejected with the same rationale.

With regard to claim 17, the system claim corresponds to the method claim 7, respectively, and therefore is rejected with the same rationale.

With regard to claim 18, the system claim corresponds to the method claim 8, respectively, and therefore is rejected with the same rationale.

With regard to claim 19, the system claim corresponds to the method claim 9, respectively, and therefore is rejected with the same rationale.

With regard to claim 20, Rangan teaches a system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers (Fig. 1; Fig. 23, 2300; [abstract] Smart appliances, user devices and servers are networked to form a complete end-to-end automated platform wherein the appliances are monitored by a server), to cause the one or more computers to: 
 	receive, from a first supplier ([0040] A user profiler 118 executed by the IOIT server 110 manages the user data 146 collected by the IOIT platform 100. Whenever a user signs up to access IOIT platform services, the information supplied by the user is stored under the user profile 160 by the user profiler 118), a first document for a first transaction ([0035] purchase transaction information and stores the event information in corresponding storages. The information from the events processor may be used in real-time brand analysis and for developing training data for AI (Artificial Intelligence) modules that carry out analysis of user and products information; [0041] While one user device 104 is used for receiving input regarding the intended purchases for the user profile 160 on the IOIT UI 150, another user device 102 may be used at a brick-and-mortar store to complete the purchase transactions on the same user profile 160 by accessing the IOIT UI 150 via the user device 102; [0073]);
 	automatically extract a first data set from the first document ([0028] The information can be received by the IOIT server automatically from the smart appliances that are communicatively coupled with the IOIT platform. In one example, the information can include a push notification from a smart appliance regarding the need for replenishing a product contained in the smart appliance that will soon be exhausted; [0029] Whenever the sensors of the smart appliance or the smart container detect that the product therein is about to be exhausted, a push notification can be sent to the IOIT sever so that the product is automatically added to the user's shopping list), the first data set including at least a first data value held by a first field (Fig. 17; [0079] FIG. 17 is a schematic diagram that shows the details displayed in a user profile 160 of the IOIT platform 100. The user profile 160 may provide different views based on the user device employed for logging into the IOIT server 110. The user profile 160 includes the shopping list 170 that is dynamically put together based on the scan data received from the user, push notifications received from the smart appliances 142, 144 and projected dates for replenishment of staple products routinely purchased by the user as determined by the product monitor 128); 
 	automatically assess, via a machine learning bot ([0029] The IOIT UI enables the users to execute different actions with the product information such as but not limited to, making purchases or enquiries, providing feedback, discussing with other users or chat bots and the like; [0069] applying machine learning to use data; [0077] A user may chat either with other people masked in their avatars or with conversation bots), a validity of the first data value by reference to a synonym database including a plurality of records ([0036] a plurality of user devices 102, 104 connected to an IOIT server 110 via the internet 108. The IOIT server 110 is communicatively coupled to plurality of smart appliances 142, 144 via a network such as the internet 108; [0056]), each record including one data field (Fig. 17; [0079] FIG. 17 is a schematic diagram that shows the details displayed in a user profile 160 of the IOIT platform 100. The user profile 160 may provide different views based on the user device employed for logging into the IOIT server 110. The user profile 160 includes the shopping list 170 that is dynamically put together based on the scan data received from the user, push notifications received from the smart appliances 142, 144 and projected dates for replenishment of staple products routinely purchased by the user as determined by the product monitor 128) and one or more data values that are approved for entry under the one data field (Fig. 17; [0079] FIG. 17 is a schematic diagram that shows the details displayed in a user profile 160 of the IOIT platform 100. The user profile 160 may provide different views based on the user device employed for logging into the IOIT server 110. The user profile 160 includes the shopping list 170 that is dynamically put together based on the scan data received from the user, push notifications received from the smart appliances 142, 144 and projected dates for replenishment of staple products routinely purchased by the user as determined by the product monitor 128); 
 	automatically determine that the first data value is valid for the first data field ([0028] The information can be received by the IOIT server automatically from the smart appliances that are communicatively coupled with the IOIT platform. In one example, the information can include a push notification from a smart appliance regarding the need for replenishing a product contained in the smart appliance that will soon be exhausted; [0029] Whenever the sensors of the smart appliance or the smart container detect that the product therein is about to be exhausted, a push notification can be sent to the IOIT sever so that the product is automatically added to the user's shopping list); and 
 	store the validated first data value as part of a supplier record for the first supplier ([0037] a user profile 160 may include identification information of the user, device IDs of the user devices 102, 104, and the smart appliances 142, 144, location information, user preferences, demographic information and the like which are obtained from the users and stored in the user data 146; [0052] the information regarding the various events are saved to the storage 286 for use in real-time; [0087] data storage 2310). However, Rangan does not particularly teach: 
- 	RPA bot
Garcia teaches an automation identification diagnostic tool that records and analyzes actions [abstract]. Garcia also teaches a Robot Process Automation (RPA) tool for automating a process where the RPA tool has been selected by the AIDT based on an analysis by the AIDT of past performance of the selected RPA tool in automating the process ([0025]; [0034]-[0036] Robot Process Automation(RPA) tool to implement the automation) as well as a cognitive bot utilized to capture a portion of the desktop screen [0027]. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the smart appliance system as taught by Rangan, to have included the RPA bot taught by Garcia, to have achieved a system and method of automating processing of payment documents.



Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Rampell et al. (U.S. 2009/0292599) teaches a method of transactional advertising for presenting offers to a user who is committed to complete an electronic transaction.
 	
	Cristescu et al. (U.S. 2021/0012102) teaches systems and methods for automatic data extraction from document images.

	Anderson et al. (U.S. 2017/0278085) teaches a system and method for implementing payment interface services using a payment platform.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171